DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5, and 15 are objected to because of the following informalities: 
Claim 4, line 1 “include” should be “includes”
Claim 5, line 2 “the one or more couplers” should be “the coupler,” or “one or more couplers.” There is no antecedent bases for “the one or more couplers”
Claim 15, line 4 “wherein handle” should be “wherein the handle”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee  (US2007/0021737).
Regarding claim 1, Lee discloses a medical device (fig. 1), comprising: a handle 12 including a fixed body 40 and a movable body 20, wherein the movable body 20 is movable relative to the fixed body 40 (para. [0046] “This first embodiment also includes a grip 16 that provides the interface between the handle 40 and the proximal bendable member 20. The grip 16, in this particular embodiment, is one-piece so the only rotation of the instrument is by rotating the entire instrument and guide member”); a shaft 36 extending from the fixed body 40; and an end effector 38 at a distal end of the shaft 36; wherein rotation of the movable body relative to the fixed body permits rotation of the end effector relative to the shaft (para. [0059] “FIG. 10 also shows the arrow 111 indicating rotation of the instrument handle 12 relative to the knob 112. Arrow 113 indicates the corresponding rotation at the end effector 38.”) and wherein deflection of the movable body relative to the fixed body permits deflection of the end effector relative to the fixed body (para. [0046]).
Regarding claim 2, Lee discloses the medical device of claim 1. Lee further discloses: wherein the handle includes one or more actuators 42 for transitioning the handle from an unactuated state to an actuated state (para. [0007] “Actuation means extends between the distal and proximal bendable members for providing a bending of the distal bendable member controlled from the proximal bendable member. The proximal bendable member is controlled from the manually operated instrument to cause a corresponding bending of the distal bendable member”).  
Regarding claim 3, Lee discloses the medical device of claim 2, wherein the one or more actuators 42 are sized to receive at least one finger or digit of a user (The actuator 42 of Fig. 1 is appropriately sized to accommodate at least one finger for manual actuation).  
Regarding claim 4, Lee discloses the medical device of claim 2, wherein the one or more actuators 42 include a coupler 44 disposed within the handle and coupled to a slider 46 that is received within an inner slot 40 of the handle 12 (Fig. 1, para. [0047]).  
Regarding claim 5, Lee discloses the medical device of claim 4, wherein, in the actuated state of the handle, the one or more couplers 44 are configured to move the slider to a proximal end of the inner slot (Fig. 1, para. [0047] “A lever 42 operates the slider 46 through the linkage or transfer bar 44. The closure of the lever 42 pulls the cable 50 to close the jaws 52, 54.”).  
Regarding claim 6, Lee discloses the medical device of claim 1, further comprising a rotation joint 112 disposed within and fixed to the handle (figs. 9-10), wherein the rotation joint is coupled to a first end of an actuation wire (rotation joint 112 is coupled to shaft 36, para. [0047] “actuation cable 50 that extends through the instrument shaft 36”), wherein a second end of the actuation wire is coupled to the end effector (para. [0047] “pulls the cable 50 to close the jaws 52, 54”).  
Regarding claim 7, Lee discloses the medical device of claim 6, wherein the rotation joint is configured to rotate the actuation wire and the end effector in response to rotation of the movable body relative to the fixed body (para. [0058] “This embodiment allows the same bending action as in the first embodiment via proximal and distal bendable members, but additionally allows the user to rotate the guide member relative to the grip portion 116. This rotation action causes rotation of the bendable members 20, 22 and guide shaft 36 on their axis”).  
Regarding claim 8, Lee discloses the medical device of claim 1, further comprising a lock configured to fix the movable body relative to the fixed body such that rotation of the movable body provides rotation of the fixed body (para. [0046] “The grip 16, in this particular embodiment, is one-piece so the only rotation of the instrument is by rotating the entire instrument and guide member. The instrument 12 is locked to the guide member 10 so there is no linear motion of the instrument relative to the guide member”).  
Regarding claim 9, Lee discloses the medical device of claim 1, further comprising a pair of drive wires coupled to and extending between the movable body and the distal end of the shaft (para. [0054]).  
Regarding claim 10, Lee discloses the medical device of claim 9, wherein the movable body is configured to translate the pair of drive wires within the movable body to deflect the end effector relative to the fixed body when the movable body is deflected relative to the fixed body (para. [0054]).  
Regarding claim 11, Lee discloses the medical device of claim 1, further comprising an actuation wire coupled to and extending between the movable body and the end effector (Fig. 1, para. [0047]” “actuation cable 50 that extends through the instrument shaft 36”).  
Regarding claim 12, Lee discloses the medical device of claim 11, wherein, in an actuated state of the handle, the actuation wire is tensioned so as to actuate the end effector (para. [0047] “The closure of the lever 42 pulls the cable 50 to close the jaws 52, 54”).  
Regarding claim 13, Lee discloses the medical device of claim 12, wherein the end effector includes a pair of jaws, and wherein in the actuated state, the pair of jaws are closed and/or approximate one another (para. [0047] “The closure of the lever 42 pulls the cable 50 to close the jaws 52, 54”).  
Regarding claim 15, Lee discloses a medical device comprising: a shaft assembly 36 (fig. 1); an end effector 38 at a distal end of the shaft assembly 36; a handle 12 at a proximal end of the shaft assembly 36, wherein handle 12 includes a proximal portion 40 and a distal portion 20, wherein the handle is configured such that: -32-Client Ref. No.: 19-0439US01Attorney Docket No.: 06530-1068-01000rotation of the proximal portion 20 relative to the distal portion 40 rotates the end effector 38 relative to the shaft assembly 36 (para. [0059] “FIG. 10 also shows the arrow 111 indicating rotation of the instrument handle 12 relative to the knob 112. Arrow 113 indicates the corresponding rotation at the end effector 38.”) and deflection of the proximal portion relative to the distal portion deflects the end effector relative to the shaft assembly (para. [0046]).  
Regarding claim 16, Lee discloses the medical device of claim 15, wherein the handle includes an actuator 42 extending laterally outward from the proximal portion (fig. 1), the handle being configured such that: translation of the actuator 42 inward relative to the proximal portion actuates the end effector to a first configuration (para. [0047] “The closure of the lever 42 pulls the cable 50 to close the jaws 52, 54”); and translation of the actuator outward relative to the proximal portion actuates the end effector to a second configuration (fig. 1 shows the second configuration).  
Regarding claim 17, Lee discloses the medical device of claim 15, further comprising an actuation wire 50 including a first end coupled to the proximal portion 40 and a second end coupled to the end effector 38 (fig. 1); and wherein the actuation wire is configured to rotate the end effector in response to rotation of the proximal portion relative to the distal portion (para. [0046] “In other words a deflection of the handle 40 causes a bending of the proximal bendable member 20 (as in FIG. 3) which, in turn, bends the distal bendable member 22 to control the placement of the tool or end effector”).
Regarding claim 18, Lee discloses the medical device of claim 15, further comprising a pair of drive wires, each of the drive wires including a first end coupled to the proximal portion and a second end coupled to the end effector; and wherein the pair of drive wires are configured to deflect the end effector relative to the shaft assembly in response to deflection of the proximal portion relative to the distal portion (para. [0054)].  
Regarding claim 19, Lee discloses the medical device of claim 15, further comprising a lock configured to rotatably fix the proximal portion relative to the distal portion, such that rotation of the proximal portion provides simultaneous rotation of the distal portion (para. [0046] “The grip 16, in this particular embodiment, is one-piece so the only rotation of the instrument is by rotating the entire instrument and guide member. The instrument 12 is locked to the guide member 10 so there is no linear motion of the instrument relative to the guide member”).  
Regarding claim 20, Lee discloses a medical device (fig. 1) comprising: a first body 20; a second body 40 extending distally from the first body (fig. 1) wherein the first body 20 is laterally pivotable and rotatable relative to the second body 40 (para. [0059] “FIG. 10 also shows the arrow 111 indicating rotation of the instrument handle 12 relative to the knob 112. Arrow 113 indicates the corresponding rotation at the end effector 38.”); and an end effector 38 extending distally from the second body 40; wherein the first body is configured to: rotate the end effector relative to the second body when the first body rotates independent of the second body (para. [0058]-[0059] “allows the user to rotate the guide member relative to the grip portion 116. This rotation action causes rotation of the bendable members 20, 22 and guide shaft 36 on their axes… “FIG. 10 also shows the arrow 111 indicating rotation of the instrument handle 12 relative to the knob 112. Arrow 113 indicates the corresponding rotation at the end effector 38.”); rotate the end effector with the second body when the first body rotates concurrently with the second body (para. [0046] “the only rotation of the instrument is by rotating the entire instrument and guide member”); and pivot the end effector relative to the second body when the first body pivots independent of the second body (para. [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (KR 101831068 B1).
Regarding claim 14, Lee discloses the medical device of claim 1. Lee fails to disclose: further comprising a connector assembly including a first clasp and a second clasp, wherein the first clasp is operable to attach the connector assembly to the handle and the second clasp is operable to attach the connector assembly to an instrument, thereby fixing the handle relative to the instrument.  
In the same field of endeavor, namely medical devices, Kim discloses: further comprising a connector assembly 10 including a first clasp 12 and a second clasp 22, wherein the first clasp 12 is operable to attach the connector assembly to the handle H and the second clasp 22 is operable to attach the connector assembly 10 to an instrument 100, thereby fixing the handle H relative to the instrument 100 (see Figs. 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include a connector assembly since one of ordinary skill in the art would be motivated to incorporate a connector assembly such that the user does not need to use both hands (one to hold the instrument and the other to hold the endoscope (or other device) during a procedure (para. [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rachael Geiger/
Examiner
Art Unit 4165
/IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165